Citation Nr: 1502838	
Decision Date: 01/21/15    Archive Date: 01/27/15

DOCKET NO.  12-34 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent for posttraumatic stress disorder (PTSD), effective prior to November 12, 2009, and 50 percent, effective November 12, 2009.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and V.J.


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from March 1969 to October 1970.

This matter comes to the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which granted service connection for PTSD and awarded a 30 percent rating, effective December 29, 2005, effectuating a Board grant of service connection in December 2008.  

In February 2009, the Veteran filed what the Board construes as a valid notice of disagreement with the rating assigned.  Specifically he stated, "I am now rated at 30% for PTSD, I am now asking for an increase in my PTSD."  The RO continued the 30 percent rating in rating decisions dated in February 2010 and March 2010.  In July 2012 the RO issued a statement of the case (with the notice letter for the SOC dated in October 2012), granting an increased rating of 50 percent for PTSD, effective November 12, 2009, the date in which the RO construed one of the Veteran's statements as an increased rating claim for PTSD.  The RO also issued a July 2012 rating decision granting this benefit.  Regardless of this incremental increase, absent indication of an accord and satisfaction from the Veteran, his claim for a still higher schedular rating remains on appeal.  See A.B. v. Brown, 6 Vet. App. 35, 39 (1993) (the claimant is presumed to be seeking the highest possible rating for a disability unless he or she expressly indicates otherwise).  The Veteran has actually expressly indicated that he is not satisfied with the 50 percent rating; and on his VA form 9 in November 2012, he stated that he was seeking a 100 percent rating based on being unemployable as a result of his PTSD.  

The Board further finds that the Veteran's informal claim for a TDIU on his VA Form 9 must be included as part and parcel of his underlying claim for increased rating for PTSD, rather than a separate claim for benefits.  On this subject, the United States Court of Appeals for Veterans Claims (Court) has outlined in Rice v. Shinseki, 22 Vet. App. 447, 454 (2009) that "when entitlement to TDIU is raised during the adjudicatory process of the underlying disability or during the administrative appeal of the initial rating assigned for that disability, it is part of the claim for benefits for the underlying disability."  Such is the case here, in that the matter of a TDIU is incidental to the already pending claim for increased initial rating for PTSD.  Hence, the Board assumes jurisdiction over the TDIU claim.  See VAOPGCPREC 6-96 (Aug. 16, 1996); Rice, supra. 

In July 2013, the Veteran and V. J. testified before the undersigned Veterans Law Judge at a Board hearing at the RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was last evaluated for compensation and pension purposes for his PTSD in December 2009, more than five years ago.  In a November 2010 statement the Veteran indicated that he is taking many medications for his depression, anxiety, and insomnia, but they are not providing any relief and make him in a "zombie state."  The Veteran also asserted on his VA Form 9 that he should be granted a 100 percent rating based on being unemployable; or that at least the effects that the drugs he is taken should be considered.  The Veteran and V.J. testified at the July 2013 Board hearing that he has psychiatric treatment once every three months or so at the Decatur, Illinois VA facility and that it was possible that his symptoms had worsened since he was last evaluated.  See July 2013 Board hearing transcript, pp. 3, 13, and 21.  V.J. also testified that the Veteran was very detached and emotionally numb.  See id. at p. 18.

As it appears that the Veteran's PTSD symptoms might have worsened since he was last evaluated in December 2009 another examination is warranted to assess the present severity of his symptoms.

The record also shows an administrative decision from the Social Security Administration (SSA) noting that the Veteran was granted disability benefits, effective September 2004, due, in part, to his PTSD.  However, the underlying records for this decision are not in the file and should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain any recent treatment records from the VAMC in Danville, including Decatur, Illinois dated from December 2008 to present.  Then associate all paper records obtained with the claims file, or in the alternative associate an electronic copy of these records with the Veteran's "Virtual VA" claims folder.

2.  Ask the Veteran to identify any additional outstanding medical evidence pertinent to his claim.  If the Veteran complies with the RO's requests, make efforts to obtain any relevant records identified.

3.  Make arrangements to obtain all relevant documents underlying the March 2006 SSA determination granting disability benefits, in part, due to PTSD.  If efforts to obtain these records are unsuccessful, notify the Veteran and indicate what further steps VA will make concerning the claim.

4.  Send the Veteran a notice letter addressing the criteria for a claim for a total disability rating based on individual unemployability.

5.  Then schedule the Veteran for a VA psychiatric examination to determine the current severity of his PTSD.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail. It is requested that the VA examiner indicate all present symptoms and manifestations attributable to the Veteran's service-connected PTSD, in accordance with the rating criteria specified at 38 C.F.R. § 4.130 , Diagnostic Code 9411.  The examiner should assign a Global Assessment of Functioning (GAF) score and explain the basis for this finding. 

The VA examiner is then requested to provide an opinion as to whether the Veteran is incapable of securing and maintaining substantially gainful employment due to the severity of his service-connected psychiatric disability and any side effects of medication taken for such disability.  In providing the requested determination, the examiner must consider the degree of interference with ordinary activities, including capacity for employment, caused solely by the Veteran's service-connected disability, as distinguished from any nonservice-connected physical or mental condition.  The requested opinion must also take into consideration the relevant employment history and educational history, or lack thereof.

 If an opinion cannot be rendered without resorting to pure speculation, please explain why this is not possible.
 
6.  Then review the claims file.  If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication.  Stegall v. West, 11 Vet. App. 268 (1998).
 
7.  Thereafter, readjudicate the claims for increased rating for PTSD and for a TDIU in light of all additional evidence received. If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



